

115 HR 5419 IH: To allow the Chief of the Army Corps of Engineers to convey certain property to the City of Nashville, Tennessee.
U.S. House of Representatives
2018-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5419IN THE HOUSE OF REPRESENTATIVESMarch 29, 2018Mr. Cooper (for himself and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo allow the Chief of the Army Corps of Engineers to convey certain property to the City of
			 Nashville, Tennessee.
	
		1.Property conveyance
 (a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the City of Nashville, Tennessee (in this section referred to as City), all right, title, and interest of the United States in and to the real property covered by Lease No. DACW62–1–84–149, including any improvements thereon, at the Riverfront Park Recreational Development, consisting of approximately 5 acres, subject to the right of the Secretary to retain any required easements in the property.
			(b)Payment and costs of conveyance
 (1)Payment requiredThe Secretary of the Army may require the City to reimburse the Secretary for such costs incurred by the Secretary, to carry out the land conveyance under this section, including survey costs, costs for environmental documentation, and other administrative costs related to the land conveyance. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (c)Description of propertyThe exact acreage and legal description of the property to be conveyed under this section shall be determined by surveys satisfactory to the Secretary.
 (d)Conveyance agreementA quit claim deed shall be used to convey this real estate upon the terms and conditions mutually satisfactory to the Secretary and the City, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States, such as any required easements. The deed shall provide that in the event the City, its successors, or assigns cease to maintain improvements for recreation included in the conveyance or otherwise utilize the real estate for purposes other than recreation and compatible flood risk management, the City, its successor, or assign shall repay to the United States the Federal share of the cost of constructing the improvements for recreation under the agreement between the United States and the City dated December 8, 1981, increased as necessary to account for inflation.
 (e)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to this conveyance. (f)LiabilityThe City shall hold the United States harmless from any liability with respect to activities carried out on the real estate on or after the date of conveyance.
 (g)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States.
			